Citation Nr: 1403183	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-25 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C. § 1318.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The deceased service member served on active duty from April 1948 to March 1950, and from May 1951 to August 1954.  He died in June 2007.  The appellant is the deceased service member's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to service connection for the cause of the service member's death.  In February 2009 and August 2010 letters, the RO advised the appellant that the service member's character of discharge from May 1951 to August 1954 was under dishonorable conditions that was a bar to entitlement to DIC benefits.  The appellant perfected an appeal as to the RO's determinations.

In March 2012, the appellant presented sworn testimony during a personal hearing in Houston, Texas, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

In Board decisions dated June 2012 and April 2013, the claim of entitlement to basic eligibility for DIC was remanded for further evidentiary development.  In a July 2013 supplemental statement of the case (SSOC), the VA Appeals Management Center (AMC) determined that the deceased service member had a period of qualifying service for VA benefits purposes during the period from April 1948 to March 1950.  The AMC therefore determined that the appellant met the basic eligibility requirements for DIC; however, the claim of entitlement to DIC benefits was then denied on the merits.  The VA claims file has been returned to the Board for further appellate proceedings.

The Board has thoroughly reviewed the record and has determined that the appellant's DIC claims may properly be herein considered on the merits.  To this end, the Board notes that the question of the appellant's basic eligibility to DIC benefits was a threshold issue, which has now been decided by the AMC.  The issues of entitlement to DIC compensation under 38 U.S.C. §§ 1310 and 1318 were underlying claims and were addressed not only in the December 2008 rating decision, but also in April 2010 statement of the case and the July 2013 SSOC.  Additionally, as will be addressed below, the appellant was provided with appropriate VCAA notice.  The Board accordingly finds that it may proceed to adjudicate the appellant's claims on the merits without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran died in June 2007 due to squamous cell lung cancer.

2.  At the time of the Veteran's death, service connection was not in effect for any disabilities.

3.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.

4.  The Veteran was not continuously rated totally disabled due to service-connected disability, or due to unemployability, for at least 10 years preceding his death; nor was a total evaluation continuously in effect since the date of his discharge from military service and for at least five years immediately preceding his death.
CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

2.  The criteria for entitlement to benefits under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & West Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2012); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through a notice letter dated July 2008, the RO notified the appellant of the information and evidence needed to substantiate his DIC claims.

The Board also finds that the July 2008 notice letter satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letter, the RO notified the appellant that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter requested the appellant to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Accordingly, the appellant received proper notice pursuant to the mandates of the VCAA.

Further, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes treatment records, statements of the appellant, and service records.  Significantly, the appellant has not otherwise alleged that there are any outstanding medical records probative of his DIC claims that need to be obtained.  Thus, the Board finds that VA has properly assisted the appellant in obtaining any relevant evidence.

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and his death certificate, as well as the birth certificate of the appellant.  With respect to the issue of entitlement to service connection for the cause of the Veteran's death, the Board acknowledges that no VA medical opinion was obtained but finds that none was necessary.  This is so because there is no evidence of pertinent disability in service, and no evidence suggesting a relationship between his service and death.  To the contrary, as discussed below, the appellant has not indicated that he believes the Veteran's death to have been related to service, nor is there any evidence whatsoever in the file to suggest such an etiological relationship.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Charles v. Principi, 16 Vet. App. 370 (2002).  The duty to assist is not invoked, even under McLendon or Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  There is otherwise no indication of relevant, outstanding records which would support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issues on appeal.

II.  Service Connection for the Cause of the Veteran's Death

The RO has construed the appellant's claim for benefits as a claim for entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran died in June 2007, and the Certificate of Death reflects that the immediate cause of death was squamous cell lung cancer.  No other contributory causes were identified.  The Board notes that service connection was not in effect for any disability during the Veteran's lifetime, nor had he sought service connection for any disorder and been denied.

The Board initially notes that there is a real issue in this matter as to whether the appellant even has standing to assert entitlement to DIC benefits given that it does not appear that the matter of whether he is a 'helpless child' eligible for DIC benefits.  See 38 U.S.C.A. § 1310.  In part, an eligible child of a Veteran may be entitled to DIC at the time of the Veteran's death.  38 U.S.C.A. §§ 1310, 1318.  A child must be "unmarried" and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1).  However, even assuming the appellant is eligible for DIC benefits as a helpless child, the record does not support a finding that he is entitled to DIC benefits, including the entitlement to service connection for the cause of the Veteran's death.

As indicated above, the Veteran had active military service from May 1951 to August 1954.  An August 1955 Character of Discharge administrative decision noted that the service member had an honorable discharge for service in the United States Marine Corps from May 1951 to September 1952 and was discharged for re-enlistment purposes and his active duty continued to August 1954.  The administrative decision indicated that the service member's discharge from service was under conditions other than honorable due to offenses that constituted willful and persistent misconduct and acts of moral turpitude.  As there was no break in service, both periods are considered as one.  Thus, both periods of service are considered as a dishonorable discharge.  However, upon remand, the AMC determined that the deceased service member did have a period of service from April 1948 to March 1950, and that the type of separation was "General Discharge - Under Honorable Conditions."  Therefore, he had qualifying service for VA benefits purposes during the period from April 1948 to March 1950.

In this matter, the Board notes that the Veteran died as a result of squamous cell lung cancer.  His death certificate also indicated that there were only two months between onset of the disease and his death.  Critically, there is no indication in the record that the Veteran's service in any way led to the fatal lung cancer, nor has the appellant made any statement indicating his belief as to such an occurrence.  Based on the record, the Board must conclude that the clear preponderance of the evidence is against a finding that the Veteran's death was in any way related to his active service.  In so finding, the Board notes that the appellant has not contended that a relationship exists between the Veteran's cause of death and his service, nor has he submitted any evidence attesting to such a theory.

As the conditions that caused or contributed to the Veteran's death were not shown in service, and the record contains no suggestion of a causal link between his death and active service, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to an appellant upon the service-connected death of the veteran.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  If, as here, the Veteran's death is not determined to be service-connected, a helpless child may still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable to the helpless child of a "deceased Veteran" in the same manner as if the death were service-connected.  A "deceased Veteran" for purposes of this provision is a veteran who dies not as the result of the veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability or disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability or disabilities must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22.  Benefits are also payable if the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  In addition, 38 C.F.R. § 3.22 also restricts the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for clear and unmistakable error (CUE) in the adjudication of a claim or claims.

The appellant does not contend that the Veteran was service-connected for a disability or disabilities rated as totally disabling, or that he was otherwise in receipt of a total disability rating for a period of 10 years, or for a period of five years from his discharge from service.  Nor does he contend that he was a prisoner-of-war who died after September 30, 1999.  Further, as noted above, the appellant has not contended that the Veteran's death was related in some way to his period of qualifying service (April 1948 to March 1950).  As discussed in the previous section, the Board has determined that service connection for the cause of the Veteran's death is not warranted.

Thus, in this case, the Board finds that the criteria for DIC benefits under the provisions of 38 U.S.C.A. § 1318 are not met.  At no point during the Veteran's lifetime was he rated totally disabled.  As the Veteran had no service-connected disabilities rated at 100 percent for the 10 years prior to his death, was not continuously rated as totally disabled for five years after service and leading up to his death, the appellant's claim must be denied under 38 U.S.C.A. § 1318.

IV.  Additional considerations

As an aside, the Board notes that the appellant has not specifically asserted entitlement to accrued benefits or death pension benefits.  To this end, the entitlement to accrued benefits would not be warranted as there was no pending claim at the time of the Veteran's death in June 2007, nor was a claim for accrued benefits filed within one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Board further notes that the appellant would not be entitled to nonservice-connected death pension benefits based on the Veteran's military service from April 1948 to March 1950 because he did not have qualifying service during a period of war.  See 38 U.S.C.A. §§ 101, 1502, 1521, 1541.


ORDER

Entitlement to service connection for the cause of the Veteran's death pursuant to 38 U.S.C. § 1310 is denied.

Entitlement to DIC pursuant to 38 U.S.C. § 1318 is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


